Title: Thomas Jefferson to David Michie, 22 June 1812
From: Jefferson, Thomas
To: Michie, David


          Sir, Monticello June 22d ’12 
          From your letter of the 18h I had supposed it your wish to submit the entire question between us, as well that of possession as of title to arbitration. by that received this morning I understood that an adversary proceeding is preferred for setling the possession and the title alone to be referred to Arbitrators. I acquiesed in this presedure also, as I was ready to do in the other.
          
          In the course of two or three days therefore as soon as the attendance of two Justices and a sheriff can be secured I will put the question of possession in a train of decision by a Jury on process of forcible entry and detainor, and as soon as I Can get the day fixed, I will give you notice that you may attend.
          As you do not approve of developing our claims in the form of regular legal pleadings I consent to do it in the informal way you prefer. In that case we must state the grounds of our claims and the objections, which each makes to those of his adversary. that requires of Course that each shall exhibit to the other his title papers, and permit Copies to be taken; and that for the facts we deem necessary, there shall be a joint Consent to take depositions. I will therefore Carry with me when we meet the Jury, my title papers, which indeed are all of record, & shew them to you, and I will expect the same from you; after which we shall be able each to state our own Case and impughn that of the other.
          You say in your letter “If in the progress of this bussiness any development unpleasant to yourself should be made, I have to regret that I shall be the instrument” I have no conception to what this is intended to allude. but a conscious rectitude authorises me to say there is not a transaction of my life which I fear to meet, and to have spread before the eyes of the whole world; and further, that there does not exist a human being who Can say with truth that I have ever done him an intentional wrong, to yourself I may certainly say so, because this is the first transaction we have ever had together, and the first notice of your concern in it, is of four days date only. With respect to your correspondence with Mr Peyton, I know nothing of it, but what you have Communicated to me, and take no part in it, as to the rights in Contest, it is a matter between you and me Solely and exclusively and I trust we shall both exclude from the Contest every thing which does not go directly to the Solid right. with the assurance of this on my part accept that of my respect 
          
            Th:
            Jefferson
        